DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Reopening of Prosecution after Notice of Appeal Brief
In view of the Notice of Appeal filed on September 27, 2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111  (if this Office action is non-final) or a reply under 37 CFR 1.113  (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31  followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20  have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below.
Claim(s) 1-20 are pending in the instant application.
Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) is acknowledged to U.S. Provisional Application No. 62/235,265.
Drawings
The drawings were received on June 5th, 2019.  These drawings are considered acceptable by Examiner. 
Terminal Disclaimer
The terminal disclaimer filed on March 2, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 10,352,553 has been reviewed and is accepted.  
The terminal disclaimer has been recorded.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
America Invents Act (AMA)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claim(s) 1-3, 5-9, 15, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bondy et al., (U.S. Pub. No. 2011/0062888 A1).
Regarding Claim 1, Bondy et al., teaches an apparatus for producing light and sound, the apparatus comprising: a housing (h, housing, Fig. 28) having a bottom end removed for charging or replacement,” ¶ [0203]) removably affixed to the housing (h), wherein the removable plate (of battery pack) covers the battery compartment; and a cap (123, “glass refractory lens,” ¶ [0643], refer to Fig. 9A) positioned above and at least partially over, and removably coupled (via removable seal) with, the top end (205) of the housing (h), the cap (123) allowing light from the light source (120, 121, 122, emitters) to pass there through.  
Regarding Claim 2, Bondy et al., teaches the apparatus of claim 1, wherein the cap (123) is dome-shaped, wherein the housing is cylindrical (“cylindrical walls,” ¶ [0054]), wherein activation of the apparatus causes at least one of the light source (120, 121, 122, LED emitters) to illuminate the cap (123) and the speaker (226) to emit sound, and wherein the apparatus further includes a means (24, “lens rim seal,” ¶ [0636]) for coupling the cap (123) to the housing (h).  
Regarding Claim 3, Bondy et al., teaches the apparatus of claim 2, wherein the sound (via 226) corresponds to the illumination (39).  

Regarding Claim 6, Bondy et al., teaches the apparatus of claim 1, wherein the at least one input device (on 200) transitions the apparatus between a plurality of operating states (¶ [0676]).  
Regarding Claim 7, Bondy et al., teaches the apparatus of claim 6, wherein the plurality of operating states comprise: off; sound and light; light; sound; demonstration; and automatic (¶ [0014] ¶ [0017] ¶ [0209]).  
Regarding Claim 8, Bondy et al., teaches the apparatus of claim 1, wherein the speaker (226) is adjacent to the bottom end (206) of the housing (h, Fig. 26).  
Regarding Claim 9, Bondy et al., teaches the apparatus of claim 8, wherein a portion of the bottom end (206) of the housing proximate the speaker (226) comprises a plurality of apertures (ring of apertures that are connected to 206).  
Regarding Claim 15, Bondy et al., teaches an apparatus for producing light and sound, the apparatus comprising: a housing (h, housing, Fig. 28) with one or more apertures (ring of holes formed on 200, Fig. 28), the housing (h) having a bottom end (206, “bottom shell,” ¶ [0697]) and a top end (205, “top shell”), the housing (h) enclosing therein an integrated circuit electrically (circuit of 200 is partially enclosed within the housing, Fig. 28) coupled with: a battery compartment (253, “battery pack” [Wingdings font/0xE0] “designed to protect both the battery pack,” ¶ [0667]) for receiving one or more batteries, a speaker (226, “speaker,” ¶ [0675]), a light source (39, “lamp”) facing upward and at least one input device (on 200); a removable plate (plate/housing for battery [Wingdings font/0xE0] “the removed for charging or replacement,” ¶ [0203]) removably affixed to the housing (h), wherein the removable plate (of battery pack cover) covers the battery compartment; and a dome-shaped cap (123, “glass refractory lens,” ¶ [0643], refer to Fig. 9A) removably (via removable seal) coupled with and above the top end (205) of the housing (h), the cap (123) allowing light from the light source (120, 121, 122, emitters) to pass there through.  
Regarding Claim 18, Bondy et al., teaches the apparatus of claim 15, wherein the cap (123 is formed of glass) comprises a dome-shaped translucent portion, and wherein activation of the apparatus causes the light source to illuminate the cap and the speaker to emit sound (¶ [0014] ¶ [0017] ¶ [0209]).    
Regarding Claim 19, Bondy et al., teaches the apparatus of claim 18, wherein the sound emitted by the speaker corresponds to the illumination of the cap (¶ [0014] ¶ [0017] ¶ [0209]).    
Regarding Claim 20, Bondy et al., teaches the apparatus of claim 15, wherein the at least one input device (of 200) is employed to select a preprogrammed routine that causes activation of an operating state of the apparatus, the operating state comprising off, sound and light, light, sound, demonstration; or automatic (“a programmable CPU,” ¶ [0122]).
Allowable Subject Matter
A.	Claim(s) 4 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is an examiner's statement of reasons for allowance:

However, the prior art of record neither anticipates nor renders obvious to one ordinary skilled in the art the apparatus for producing light and sound comprising the various elements as claimed above in combination with the specific limitation of 
the speaker is disposed within an annular support ring, wherein the annular ring rests on a peripheral flange of the housing, wherein the light source is a light emitting diode (LED), and wherein the light source is held in place by an arm extending from and above the annular support ring as set forth in Claim 4.  
B.	Claim(s) 10-14 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
The prior art of record (most comprehensive prior art of record to Gordon et al.,) suggests an apparatus for producing light and sound, the apparatus comprising: a housing having a bottom end and a top end, the housing enclosing therein an electrically coupled system comprising a battery compartment for receiving one or more batteries, an integrated circuit, a speaker, one or more light sources, and at least one 
However, the prior art of record neither anticipates nor renders obvious to one ordinary skilled in the art the apparatus for producing light and sound comprising the various elements as claimed above in combination with the specific limitation of the top end of the housing having a peripheral flange with one or more apertures as set forth in Claim 10.  
Claim(s) 11-14 are allowable because of their dependency status from Claim 10.
C.	Claim(s) 16-17 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is an examiner's statement of reasons for allowance:
The prior art of record (most comprehensive prior art of record to Gordon et al.,) suggests an apparatus for producing light and sound, the apparatus comprising: a housing with one or more apertures, the housing having a bottom end and a top end, the housing enclosing therein an integrated circuit electrically coupled with: a battery compartment for receiving one or more batteries, a speaker, a light source facing upward and at least one input device; a removable plate removably affixed to the housing, wherein the removable plate covers the battery compartment; and a dome-shaped cap removably coupled with and above the top end of the housing, the cap allowing light from the light source to pass there through.  
combination with the specific limitation of 
the top end of the housing further comprises a peripheral flange, and wherein the one or more apertures are at least partially located on the peripheral flange as set forth in Claim 16.  
Claim(s) 17 are allowable because of their dependency status from Claim 16.
Examiner's Note	
The Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Hana Featherly whose telephone number is (571)-272-8654. The examiner can normally be reached on M-R 10 AM - 2 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-


/Hana Featherly/
USPTO Art Unit 2875
Patent Examiner Hana Featherly





/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875